89 F.3d 826
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.George F. STROBRIDGE, Plaintiff-Appellant,v.STATE of New York, Government of New York, State of NewYork, New York State, Supreme Court, Rochester, New YorkState, Appellate Court, (Rochester), Carl M. Darnall, Clerk,New York State Appellate Court, Rochester, County of Monroe,Government, Monroe County, New York, Monroe County PureWaters Agency, Sewage Disposal, Monroe County, NY, WilliamJ. Maloy, Esq., Lawyer, Samuel Atlas, Esq., Lawyer, LouisGorankoff, Esq., Lawyer, Ernest Ferullo, Esq., Lawyer,Lawrence Heller, Esq., Lawyer, Roy Colicchio, Esq., Lawyer,Charles Pembroke, Esq., Lawyer, Doris Blake, Owner of 1213Hamlin Parma Tl. Rd., Hamlin, New York, Monroe County BarAssociation, Aetna Casualty & Surety Company, Bond Holder ofRoy Colicchio, Martha W. Strobridge, (Buirch), Defendants-Appellees,Robert WOOD, Esq., Lawyer and Arthur Schultz, Town Judge ofHamlin, New York, Defendants.
No. 95-7404.
United States Court of Appeals, Second Circuit.
Nov. 21, 1995.

1
Appeal from the United States District Court for the Western District of New York (Richard J. Arcara, Judge).


2
APPEARING FOR APPELLANT:  George Strobridge, Henrietta, New York, pro se.


3
APPEARING FOR APPELLEES:  Howard A. Stark, Deputy Monroe County Attorney, Rochester, New York, for County Defendants-Appellees.


4
Lew A. Millenbach, Assistant Attorney General for the State of New York, Albany, New York, for State Defendants-Appellees.


5
William L. Dorr, Harris Beach & Wilcox, Rochester, New York, for Defendant-Appellee Charles Pembroke.


6
W.D.N.Y.


7
AFFIRMED.


8
This cause came on to be heard on the transcript of record from the United States District Court for the Western District of New York, and was taken on submission.


9
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


10
Plaintiff-appellant George Strobridge appeals pro se from a judgment entered March 24, 1995 in the United States District Court for the Western District of New York that dismissed the complaint in his civil rights suit brought pursuant to 42 U.S.C. § 1983.  We affirm substantially for the reasons stated in the report and recommendation of Magistrate Judge Carol E. Heckman, Strobridge v. New York, No. 94-CV-490A(H), slip op.  (W.D.N.Y. Feb. 13, 1995), as adopted by the decision and order of Judge Richard J. Arcara, Strobridge v. New York, No. 94-CV-490A, slip op.  (W.D.N.Y. Mar. 23, 1995).